DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
The non-final action mailed on 05/27/2021 will be vacated with the instant non-final office action replacing the previously mailed non-final action which incorrectly discussed the previous claims instead of the updated claims as examiner accidently mailed out the previous office instead of the updated office action. 
Response to Arguments
Applicant’s arguments/remarks filed on 04/20/2020 have been fully considered.
With respect to the drawing objection(s), applicant’s amendment(s) to the claims has/have overcome the objection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s). However, applicant's amendment(s) introduced new 112b issues.
With respect to the claim rejection(s) under 35 U.S.C. § 112(d), applicant's amendment(s) to the claim(s) and accompanying arguments fail to overcome the claim rejection(s). Amended claim 2 still fails to further limit claim 1 because claim 1 recites all the limitations of amended dependent claim 2.   
With respect to the claim rejection(s) under 35 U.S.C. §103, applicant’s arguments are not found persuasive. 
Applicant argues that the applied references, individually, do not teach/suggest the limitation “the pushing gas cushion being created where the device is configured to let the layer of powder material expand”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the proposed modification, set forth in the rejection, replaced Valli’s mechanical pushing unit with Camp’s/Wadman’s pneumatic pushing unit at a location where Valli’s device is configured to let the layer of powder material expand (“contrast pressure will be lower than the compacting pressure exerted by pressing device, so that the powder material can still expand”: pg. 12, L20-28; allows the powders “to expand more gradually and slowly”: pg. 13, last paragraph to pg. 14; has the functions of “limiting”/”slowing” expansion: pg. 11, L11-30 and F1 of Valli). Thus, modified Valli, as set forth in the rejection, implicitly discloses/suggests that Camp’s/Wadman’s pneumatic pushing unit is arranged and the pushing gas cushion is created where Valli’s device is configured to let the layer of powder material expand. Furthermore, since Valli further discloses to configure the pushing unit such that it allows at least some expansion of the powder M after its compression with the pressing device for the benefit(s) of preventing formation of cracks/fissures (pg. 12, L20-28; pg. 11, L11-30) and a person having ordinary skill in the art that the pushing gas cushion of the modified pushing unit is easily adjustable and controls thickness/expansion of compressed material, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the device of Valli by configuring/arranging Camp’s/Wadman’s pneumatic pushing unit to create the pushing gas cushion where the device of Valli is configured to let the layer of powder material expand for the benefit(s) of preventing formation of cracks/fissures as suggested by Valli. See MPEP §§ 2143 I G and 2144.04 VI C. 
In response to applicant's argument that the prior art does not disclose applicant’s advantage (i.e. preventing of the formation of cracks or fissures), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Additionally, applicant’s argument is moot because the argument does not apply to the new combination of references. Kornylak has been added to address the amendment. 
For all the reasons set forth above, the 103 rejections are maintained. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/20/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the pressing device is configured to exert a first pressure on the powder material at least ten times greater than a second pressure exerted on the powder material by the pushing unit”; however, claim 1 recites this limitation verbatim. It is unclear how claim 2 further limits claim 1. Thus, the scope of claim 2 is unclear. Examiner recommends applicant to cancel claim 2 to overcome the rejection.
Claim(s) 3 is/are rejected as being dependent from claim 2 and therefor including all the limitation thereof. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites the limitation “the pressing device is configured to exert a first pressure on the powder material at least ten times greater than a second pressure exerted on the powder material by the pushing unit”; however, claim 1 recites already this limitation verbatim. Thus, Claim 2 fails to further limit claim 1.
Claim(s) 3 is/are rejected as being dependent from claim 2 and therefor including all the limitation thereof.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valli (WO 2013/050865 – of record) in view of Camp (US 4025272 – of record) and Wadman (US 3981666 – of record) alone or further in view of Kornylak (US 4278624 – of record). 
Regarding claims 1 and 2, Valli teaches a device (device 100) for compacting a layer (M) of powder material comprising ceramic powder (pg. 8, claim 1, and F1), the device (100) comprising:
a movable surface (transport surface 106) configured to substantially move together with the layer (M) of powder material in a predefined feeding direction (direction A: pg. 8, claim 1, and F1); 
a compacting belt (compacting belt 125), which is provided with a compacting surface (compacting surface 127) facing the movable surface (106) and is substantially movable in the feeding direction (Abstract, claim 1, and F1); 

an expansion countering device (means/device 170 for contrasting expansion), which is configured to act upon the compacting belt, so as to counter the expansion of the layer of powder material downstream of said pressing device (170 capable of  acting upon belt 125  and of contrasting/countering expansion of M downstream of pressing rollers 130 + 135: pg. 11, L11-L30);
wherein the expansion countering device (170) is configured to accompany the expansion of the powder material (pg. 11, L11-L30) and comprises a pushing unit (170 comprises piston(s) 180 and plate 185), which is configured to … exert, upon said compacting belt, a  compression action/force that partially counters the expansion of the layer of powder material downstream of the pressing device (piston(s) 180 and plate 185 are for “pushing”/”pressing” compacting belt 125 with a force/pressure that partially counters/limits the expansion of powder in layer M downstream of the pressing rollers 130 + 135: pg. 11, L30 to pg. 12, L28; pg. 2, L14 to pg. 3, L13; claim 7; and F2).
Valli does not teach that his pushing unit is configured to release a gas under pressure and to create a pushing gas cushion on said compacting belt in order to exert the force upon said compacting belt. Valli teaches a pushing unit that uses pistons and a plate to exert the force upon said compacting belt via direct contact whereas the claimed invention requires a pushing unit that uses compressed gas to exert the force upon said compacting belt in a contactless manner (pg. 4, L16 to pg. 5, L17 of instant specification).  
In the same field of endeavor, devices for compacting material, Camp teaches to include a pushing unit (platen 38) downstream a compressing means (rollers 26 + 20), the pushing unit (platen 38) capable of releasing a gas under pressure (compressed air), creating a pushing gas cushion (air film) upon said belt on a belt (belt 30), and exerting a compaction action that partially counters the expansion of material (M) downstream of the compressing means for the benefit(s) of pushing/engaging belt (30) 
In the same field of endeavor, devices for compacting material, Wadman teaches to provide a pushing unit (supporting body 26) downstream a pressing means (rollers 19 + 20 for compressing), the pushing unit (26) capable of releasing a gas under pressure (pressurized fluid; wherein the pressurized fluid is air) and of creating a pushing gas cushion (air film) on a belt (30) in order to exert a force/pressure upon said belt for the benefit(s) of pushing/engaging belt 30 against material (not labeled) and a lower belt (31), preventing direct contact between the supporting body 26 and belt 30, reducing frictional wear, and/or reducing energy required to drive the belt (C1, L35-58;C3, L9-18; C3, L38-68; C4, L17-L23, claims 1 and 3, and F1-2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Valli in view of Camp and Wadman by replacing the pushing unit of Valli with the pushing unit of Camp/Wadman and by configuring the pushing unit to release a gas under pressure and to create a pushing gas cushion that is configured to exert, upon the said compacting belt, a compaction action that partially counters the expansion of the layer of powder material downstream of the pressing device for the benefit(s) of preventing direct contact between the pushing unit and the compacting belt, reducing frictional wear of the pushing unit and compacting belt, reducing energy required to drive/slide the compacting belt, and/or enhancing distribution of the force/pressure exerted on the compacting belt. See MPEP §§ 2143 I B, 2143 I C, 2143 I D, and/or 2143 I G.
Modified Valli does not explicitly disclose wherein the pressing device is configured to exert a first pressure on the powder material at least ten times greater than a second pressure exerted on the powder material by the pushing unit. 
However, this recitation merely recites the manner of operating/using the device, and therefore, does not differentiate the claimed device claim from the prior art (See MPEP §§ 2114 II and 2115). greater than a second pressure exerted on the powder material by the pushing unit to allow and limit expansion of the compacted layer), to adjust the compacting pressure exerted by the pressing device based on a desired thickness to be produced (pg. 9, L23 to pg. 10, L3; this implies/suggests to the skill artesian that pressure exerted by the pressing device is a result-effective variable impacting the thickness of the compacted powder layer), to regulate the contrasting/countering pressure in order to allow/slow/limit the expansion and/or formation of cracks (pg. 11, L14-16; pg. 12, L25-27; this implies/suggests to the skill artesian that the pressure exerted on the powder material by the pushing unit is a result-effective variable impacting the final thickness and quality of the final powder layer), and to make/operate the pressure for contrasting expansion “lower than the compacting pressure” exerted by the pressing device” (pg. 2, L23-29; pg. 12, L25-27; this implies/suggests to the skill artesian that pressing device is operated/configured to exert a first pressure on the powder material that is greater than a second pressure exerted on the powder material by the pushing unit) and it has been held that optimization of prior art conditions/result-effective variables (i.e. in this case, pressure exerted by the pressing device and pressure exerted by the pushing unit) is obvious, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the device of Valli by configuring the pressing device to exert a first pressure on the powder material at least ten times greater than a second pressure exerted on the powder material by the modified pushing unit for the benefit(s) of allowing an See MPEP § 2144.05 II. 
Modified Valli does not explicitly disclose that the pushing gas cushion is created where the device is configured to let the layer of powder material expand.
However, the since the proposed modification set forth above replaced Valli’s mechanical pushing unit with Camp’s/Wadman’s pneumatic pushing unit at a location where Valli’s device is configured to let the layer of powder material expand (“contrast pressure will be lower than the compacting pressure exerted by pressing device, so that the powder material can still expand”: pg. 12, L20-28; allows the powders “to expand more gradually and slowly”: pg. 13, last paragraph to pg. 14; has the functions of “limiting”/”slowing” expansion: pg. 11, L11-30 and F1 of Valli), modified Valli, as set forth in the rejection above, implicitly discloses/suggests that Camp’s/Wadman’s pneumatic pushing unit is arranged and the pushing gas cushion is created where the device is configured to let the layer of powder material expand. Furthermore, since Valli further discloses to configure the pushing unit such that it allows at least some expansion of the powder M after its compression with the pressing device for the benefit(s) of preventing formation of cracks/fissures (pg. 12, L20-28; pg. 11, L11-30) and a person having ordinary skill in the art that the pushing gas cushion of the modified pushing unit is easily adjustable and controls thickness/expansion of compressed material, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the device of Valli by configuring/arranging Camp’s/Wadman’s pneumatic pushing unit to create the pushing gas cushion where the device is configured to let the layer of powder material expand for the benefit(s) of preventing formation of cracks/fissures as suggested by Valli. See MPEP §§ 2143 I G and 2144.04 VI C.
Alternatively, in the same field of endeavor, devices for compacting material, Kornylak discloses a device (Fig. 1) comprising an expansion countering device capable of counteracting/restraining 
Since Valli further discloses to configure the pushing unit such that it allows at least some expansion of the powder M after its compression with the pressing device for the benefit(s) of preventing formation of cracks/fissures (pg. 12, L20-28; pg. 11, L11-30), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the device of Valli in view of Kornylak by configuring/arranging the modified/pneumatic pushing unit to create the pushing gas cushion where Valli’s device is configured to let the layer of powder material expand for the benefit(s) of preventing formation of cracks/fissures as suggested by Valli and enhancing driving and thickness control of the layer of material as suggested by Kornylak. See MPEP §§ 2143 I C, 2143 I C, and/or 2143 I G.
Regarding claim 3, it merely recites the manner of operating/using the device, and therefore, does not differentiate the claimed device claim from the prior art (See MPEP §§ 2112.01 I, 2114 I-II, and 2115). In addition based on the teachings/suggestions of Valli about the operation of the pressing device and pushing unit (as applied to claim 1 above), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the device of Valli by configuring/operating the pressing device to exert the first pressure on the powder material at least fifty times greater than the second pressure exerted on the powder material by the pushing unit for the benefit(s) of allowing an optimized/desired amount of expansion of the powder after being compacted by the pressing device, yielding a compacted powder layer with an optimized/desired final thickness, and/or See MPEP § 2144.05 II. 
Regarding claims 4-8, Camp further discloses/suggests wherein the pushing unit comprises at least one pusher (platen 38) which is supplied with the gas under pressure so that said pusher is separated relative to said compacting belt by means of said cushion (38 is separated from belt 30 by the air film), wherein the compacting surface is arranged between the pusher and the transport surface (lower surface of 30 being arranged b/w 38 and  upper surface of belt 16 which is the transport surface; F1-3), wherein a gas flow (R) flows out of said cushion so as to avoid a direct contact between said pushing unit and said compacting belt (F3), wherein the pusher is provided with at least one recess (air chamber 54), which is supplied with the gas under pressure (F2), wherein the recess defines a peripheral projecting edge (54 defines unlabeled peripheral projecting edge/surface in the location where groove 60 is located: F2-3), wherein said recess (54) comprises at least a main channel and at least a secondary channel, the secondary channel branches off from the main channel and extends substantially perpendicularly to said main channel (54 comprises a main unlabeled horizontal channel and a secondary vertical channel 64; wherein 64 branches off from and extends substantially perpendicularly to said main unlabeled horizontal channel: C3, L46 to C4, L33; C5, L6-33; and F2-F3).  
Regarding claim 15, Valli further teaches wherein the movable surface (106) is configured to support and convey the layer (M) of powder material in the feeding direction (A); the compacting surface (127) is arranged above the movable surface (abstract and F1); the force exerted by the pushing unit (180 + 185) being at least partially oriented downwards (pg. 12, L20-21, F2, and F5). Camp also further teaches wherein the force exerted by the pushing unit (36) being at least partially oriented downwards (See F3 & F10). 
Regarding claim 16, Valli further teaches wherein, in use, the layer (M) of powder material is fed forward by the movable surface (106) through a compacting station (115) of continuous type, which is configured to compact the layer (M) of powder material as it moves forward (pg. 8 and F1);

the upper part of the further compacting belt, substantially horizontal, defines a further compacting surface (122) positioned below and in direct contact with the movable surface (106), so as to sustain it by resting against it (pg. 8, last paragraph and F1);
the expansion countering device further comprises a lower plate (lower plate 165), which is positioned below and in direct contact with the further compacting surface (122) (pg. 11, last paragraph and F1);
the action performed on the further compacting belt by the expansion countering device is countered by the lower plate (the action performed on belt 125 by the pushing unit 180 +185 of the expansion countering means is/needs to be capable of being countered by lower plate 165 in order to maintain the device operational/functional: pg. 2, L23 to pg. 3, L13; pg. 11, last paragraph and F1).
Regarding claim 17, since the proposed modification set forth above replaced Valli’s mechanical pushing unit with Camp’s/Wadman’s pneumatic pushing unit at a location where the moveable surface and the compacting belt diverge so as to get farther in the feeding direction (see replacement location of Valli’s mechanical pushing unit in Fig. 1), modified Valli implicitly discloses/suggests that Camp’s/Wadman’s pneumatic pushing unit is arranged and the pushing gas cushion is created where the moveable surface and the compacting belt diverge so as to get farther in the feeding direction. Furthermore, since Valli further discloses/suggests to arrange and configure the pushing unit such that it operates where the moveable surface and the compacting belt diverge so as to get farther in the feeding direction for the benefit(s) of preventing formation of cracks/fissures (pg. 12, L20-28; pg. 11, L11-30; and Fig. 1) and it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art,  it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the device of Valli by configuring/arranging Camp’s/Wadman’s pneumatic pushing unit to create the pushing gas cushion at a location where the moveable surface and the compacting belt diverge so as to get farther .
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valli (WO 2013/050865 – of record), Camp (US 4025272 – of record), Wadman (US 3981666 – of record) and Kornylak (US 4278624 – of record) as applied to claim 1 above, alone or further in view of Jaatinen (CA 977263 – of record).
Regarding claims 11-12, Camp further implicitly teaches/suggests wherein the pushing unit comprises at least a pusher (platen 38) supplied with the gas under pressure; said pusher is made of a material that is porous to gases (unlabeled material of 38 is porous to gases because it has holes that allow/enable flow/permeation of gases: See F2-3) while Wadman further teaches/suggests wherein the pushing unit (26) comprises at least a pusher (plate 28) supplied with the gas under pressure; said pusher is made of a material that is porous to gases (material of 28 is shown as being porous to gases because it has holes that allow/enable flow/permeation of gases: See F2), said material porous to gases comprises a plastic…, which is suited to enable the passage of the supplied gas under pressure to form the cushion (28 can be made of “rubber”/elastomer which is suited/made porous such that it enables the passage of the supplied gas under pressure through 28 to form the cushion: C2, L56-59; C3, L38-68; and F2). If the material is inherently porous or is made porous via perforating/machining, then the material is expected to be porous/permeable to gases intrinsically. Thus, modified Valli implicitly discloses/suggests/meets the claimed limitations.   
If applicant is intending to claim a material that does not need to be suited/perforated to be porous (i.e. an inherent porous material), then, Kornylak further discloses the technique of using plastic or metal materials inherently porous to gases or suited to enable passage of gas under pressure to form pushing gas cushions (C15, L56-65; and C17, L60-65). 



It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the device of Valli in view of Kornylak and/or Jaatinen by using a material that comprises a metal matrix or is inherently porous and inherently allows flow/permeability of gases as the material for the pusher for the benefit(s) of enabling the flow/permeation of the supplied gas under pressure through the pusher without the need of making perforations/holes in the pusher, increasing gas permeability of the pusher, and/or enhancing distribution of gas within the pusher. Additionally, since applicant acknowledges that porous materials are known and suitable in the art (pg. 16, L12-15), Jaatinen teaches that inherent porous materials are suitable materials, and it has been held that the selection of a known material based on its suitability (i.e. enabling flow/permeation of gases) for its intended use supports a prima facie obviousness determination, the proposed modification is deemed obvious. See MPEP § 2144.07.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valli (WO 2013/050865 – of record), Camp (US 4025272 – of record), Wadman (US 3981666 – of record), and Kornylak (US 4278624 – of record) as applied to claim 1 above, and further in view of Farid (Precision Engineering, 2009 – of record).
	Regarding claims 13-14, modified Valli does not explicitly disclose at least one sensor configured to detect the speed and pressure of the gas located in the cushion and/or a parameter/rate of the gas flowing out of the cushion into the environment. 
pressure and flow rate (claim 52; C31, L5-22; and claim 66) and to use transducers (i.e. pressure sensors) as the means for detecting air film pressure directly for the benefit(s) of maintaining/ensuring a frictionless air film, monitoring/controlling amount of pressure applied by the air film, and/or controlling the thickness of the product (C9, L50-C10, L5; C12, L3-26; C16, L37-40; and F1-2). 
	In an analogous art, gas bearings (i.e. gas cushions), Farid teaches that gas pressure (Po) located inside the gas bearing, outlet pressure (Pa/Pout), and “flow rate” of the gas are process parameters that affect key characteristics such as the bearing force, stiffness, and geometry of the gas bearing (pg. 118, F1, and F6). Farid further teaches that a “pressure sensor” can be built into the bearing pad in order to reduce errors in pressure measurements (highlighted paragraph in pg. 120). Farid also teaches the concept of incorporating sensors such as “pressure sensors”/”pressure transducers” and controllers to actively monitor and control/compensate the characteristics of air bearings (Abstract, section 5.5 in pg. 121, F6 in pg. 122; and pg. 123-126).   
	Since Valli further teaches the desire to control the pressure/force applied by the pusher and the concept of using “pressure sensors” to control/regulate pressure in fluid reception cavities (pg. 6, L10-30; pg. 12, L29 to pg. 13, L17, claim 10, F5) while Camp further teaches/suggests to establish and to regulate pressure within pusher in order to control the pressure/force applied by the pusher (C8, L46-63), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the device of the Valli in view of Kornylak and Farid by incorporating at least one sensor configured to detect the speed and pressure of the gas located in the cushion and/or at least one physical parameter of the gas flowing out of the cushion into the environment for the benefit(s) of allowing active monitoring of key parameters affecting the characteristics (e.g. force, stiffness, and geometry) of the pushing gas cushion, ensuring/maintaining a frictionless pushing gas cushion, and/or allowing the determination/approximation/control of the force applied by the pushing gas cushion based on the sensed gas parameters. Since Camp further teaches/suggests to control air escaping out of the air 
Potential Allowable Subject Matter
The combined subject matter of claim 4/15, claim 14, and unclaimed subject matter/elements in [0085-0089] and Fig. 3A of published application appears to contain potential allowable subject matter over the prior art of record. Examiner recommends applicant to schedule an interview to discuss this subject matter or amend the claims with this subject matter to advance prosecution. 
Additional Prior Art
Additional prior art of made record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Cocquio (WO 2004/065085 – of record) discloses a device for compacting a layer of powder material comprising a movable surface, a compacting belt, a pressing device, and an expansion countering device (all pages; in particular, pg. 6, claims 10-19, and F1-6). 
Goldsworthy (US 4495021 – of record) discloses a pusher (housing 82) supplied with air under pressure and having a substantially flat face (flat upper surface 98) facing a compacting surface (34), wherein feeding/supplying of compressed gas through said face is carried out by means of a plurality of feeding channels (apertures 100) for the benefit(s) of forcing/pushing the compacting surface with a substantially uniform/continuous pressure/force (C13, L19-24; C13, L38-C14, L19; C6, L47-54; and F1-4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743